Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Appeal Brief filed on 6/21/2022 regarding application 16/947,419 filed on 7/31/2020.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima et al. (US Patent Application Publication 2009/0249018, hereinafter Nojima), and in view of Sarkar et al. (US Patent Application Publication 2007/0283119, hereinafter Sarkar).
	As to claim 1, Nojima teaches A non-transitory machine readable medium storing instructions for a policy engine of a storage virtualization system in a container environment [as shown in figures 1-4, and 14-17; Sarkar also teaches this limitation – as shown in figure 2, data containers (230), volume containers (235), data container service module (245), volume container service module (250), policies module (255), rule module (240); The present invention generally relates to storage provisioning of complex storage environments, and in particular to storage provisioning using virtual data containers and volume containers as an abstract interface for storage devices from varied vendors … The task of storage provisioning in such a complex storage environment is made more difficult by the many layers of storage virtualization typically used in complex storage environments (¶ 0001-0002)], the instructions, when executed, causing a processing resource to [instructions and program flowcharts as shown in figures 14-17; Sarkar also teaches this limitation – A computer program product having program codes stored on a computer-usable medium for providing automated storage provisioning, comprising: … (claim 8)]: 
identify, from among a plurality of application data store profiles that each includes storage parameters preconfigured for a respective application type [figures 6-13 show different storage profiles of virtual volumes and the associated applications;  A storage management method for allocating a dynamic allocation pool so as to avoid throughput reduction. An operation management server determines the dynamic allocation pool managing allocation of a real volume in a storage device to a virtual volume. The operation management server acquires an I/O characteristic of an application being executed in a business server, records I/O characteristic information indicative of a linkage between the application and the I/O characteristic of the application for the each application in an application management table, creates an application group on the basis of the I/O characteristics of the application management table for the each application, and links the created application group to the dynamic allocation pool (abstract); The application management unit 224 has a function of managing I/O characteristics and requirement indexes specific to an application 321 … The dynamic allocation pool management unit 225 has a function of  … The real volume management unit 226 has a function of  … The virtual volume management unit 227 has a function of … (¶ 0039-0042); 
Sarkar also teaches this limitation – as shown in figures 2-8; A storage provisioning system generates a storage management framework comprising a resource model representing a set of storage devices for use by an application. The resource model comprises a set of data containers and at least one volume container such that the resource model provides storage to the application independent of a plurality of interfaces used by the set of storage devices … (abstract); … The environment specified by the user comprises top-level applications that use the storage in the system, a list of servers of which these applications run, a list of policies associated with each application that dictate the quality of storage provided to that application, and a mechanism to discover and query the underlying storage devices to create and manage the container data model (¶ 0022); Each service has an associated service provider that can perform the registered service on the data container. The parameter list is a list of parameters required to be passed to a data container as input for an associated service to be performed on the data container. Parameters may otherwise be mapped to a data container policy (¶ 0067)], an application data store profile based on an application manifest of a containerized application to which a virtual persistent volume is allocated [figures 6-13 show different storage profiles of virtual volumes and the associated applications; The application management unit 224 has a function of managing I/O characteristics and requirement indexes specific to an application 321 … The dynamic allocation pool management unit 225 has a function of  … The real volume management unit 226 has a function of  … The virtual volume management unit 227 has a function of … (¶ 0039-0042); The storage setting unit 421 has a function of linking the dynamic allocation pool 44 to the real volume 431, a function of creating the virtual volume 45 from the dynamic allocation pool 44, and a function of enabling the virtual volume 45 to make access from the application 321 via the port 46 (¶ 0054); When the virtual volume 45 created in the step S107 is linked to the port 46, the storage setting unit 421 can be accessed by the application 321. In other words, the storage setting unit 421 causes the virtual volume 45 of the storage device 4 to be provisioned to the application 321 of the business server 3 (step S108) … (¶ 0114)
Sarkar also teaches this limitation – … The present system generates a storage management framework comprising a resource model representing a set of storage devices for use by an application or user. The resource model comprises a set of data containers and at least one volume container such that the resource model provides storage to the application independent of a plurality of interfaces used by the set of storage devices … (¶ 0007-0009); The medium can be an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system (apparatus or device) or a propagation medium. Examples of a computer-readable medium include a semiconductor or solid-state memory, magnetic tape, a removable computer diskette, a random access memory (RAM), a read-only memory (ROM), a rigid magnetic disk, and an optical disk. Current examples of optical disks include compact disk-read only memory (CD-ROM), compact disk-read/write (CD-R/W), and DVD (¶ 0025); FIG. 6 illustrates an exemplary model of a storage stack 600 generated by system 10 of an in-band virtualization system, or a Storage Volume Controller (SVC) system. In the case of SVC, system 10 maps virtual disks represented by storage volume (vdisk) 605 to volume container 610. System 10 maps managed disks (mdisk) represented by storage volume (mdisk) 615 to volume container (mdisk group) 620. Managed disk groups are represented as volume containers 235 that group together managed disks; these managed disks are mapped to storage devices 85 and an SVC server 625 (¶ 0058-0060); System 10 may use policy to specify different aspects of system 10 at different levels of a storage stack. At a data container level, policy is used to define user-level specifications for the application that maps to the data container 230. Policies are also specified at the lower volume container level … (¶ 0087-0090)], wherein the virtual persistent volume is composed by a data path of the storage virtualization system from at least a first underlying storage volume [as shown in figure 2, where the storage operation management unit (221) comprising an application management unit (224), a dynamic allocation pool management unit (225), a real volume management unit (226), and a virtual volume management unit (227); as shown in figure 4, where the data path comprising real volume (431), dynamic allocation pool (44), virtual volume (45), and port (46); The application management unit 224 has a function of managing I/O characteristics and requirement indexes specific to an application 321 … The dynamic allocation pool management unit 225 has a function of  … The real volume management unit 226 has a function of  … The virtual volume management unit 227 has a function of … (¶ 0039-0042);
Sarkar also teaches this limitation – Additional entities in the resource model 225 of system 10 comprise a data path, a storage pool, a storage pool collection, port, a host bus adapter (HBA) for a server in the applications 30, a switch, and a node. The data path represents a pair of connected ports, one host (initiator) port and one storage device (target) port. The storage pool represents a storage pool in the storage devices 85 … (¶ 0040); The method of claim 5, wherein the entities includes any one or more of: a data path; a storage pool; a storage pool collection; a host bus adapter for a server in the application; a switch; and a node (claim 6)], and the identified application data store profile indicates performance metrics relevant to optimizing the virtual persistent volume [figures 6-13 show different storage profiles of virtual volumes and the associated applications; In the second procedure, the system administrator performs volume allocation to the business server. A storage administrator determines whether or not which pool volume is allocated to the business server on the basis of information about application performance expected values (IOPS: Input/Output per Second), and information (storage requirements) about the amount of transmission data per unit time, response time, etc.), reliability, cost and so on … (¶ 0006);
Sarkar also teaches this limitation – Each of the data containers 230 comprises the following common attributes: a unique identifier, one or more services, a policy, and one or more data containers. Each data container 230 is associated with a unique identifier that is generated when the data container 230 is created. In one embodiment, the unique identifier for the data container 230 is the name of the data container 230 … A policy is defined with each data container 230; the policy dictates management of the data container 230, and the quality of storage provided to the data container 230. The policy for a specified data container 230 may be applicable to different layers of data containers 230 below the specified data container 230 as well … (¶ 0041-0047); System 10 may use policy to specify different aspects of system 10 at different levels of a storage stack. At a data container level, policy is used to define user-level specifications for the application that maps to the data container 230. Policies are also specified at the lower volume container level … (¶ 0087-0090)]; 
receive values of the performance metrics collected by a monitoring system based on the indication of the performance metrics by the identified application data store profile [When a storage management program is activated, the I/O information monitoring unit 322 of the business server 3 monitors the operation of the application 321 being executed in the business server 3. Under control of the I/O information monitoring unit 322, the acquired I/O characteristic of the application 321 and throughput information are stored in the application I/O characteristic table 332 and in the application throughput table 333 (¶ 0100); Under a condition that the storage management program is activated, the I/O information monitoring unit 322 of the business server 3 monitors the operation of the application 321 being executed in the business server 3. The I/O information monitoring unit 322 records the I/O characteristics and throughput information of the acquired application 321 in the application I/O characteristic table 332 and in the application throughput table 333 (¶ 0116)], the performance metrics being related to usage of the virtual persistent volume by the containerized application [figures 6-13 show different storage profiles of virtual volumes and the associated applications; In the second procedure, the system administrator performs volume allocation to the business server. A storage administrator determines whether or not which pool volume is allocated to the business server on the basis of information about application performance expected values (IOPS: Input/Output per Second), and information (storage requirements) about the amount of transmission data per unit time, response time, etc.), reliability, cost and so on … (¶ 0006); A storage management apparatus for determining a dynamic allocation pool managing allocation of a real volume in a storage device to a virtual volume, comprising: an application characteristic acquiring unit for acquiring an I/O characteristic of an application being executed in an application execution device; an application management unit for storing I/O characteristic information indicative of a linkage between the application and an I/O characteristic of the application in a memory for the each application … (claim 17)]; and 
modify the virtual persistent volume based on an analysis of the performance metrics [figures 6-13 show different storage profiles of virtual volumes and the associated applications; figures 14-17 show the process of modifying the volumes allocated to the applications; As details of processing operations of the present invention, the phases of five scenes, that is, (1) shift to the dynamic allocation pool 44 of the existing application 321 already installed, (2) addition of a new application 321 to the environment of the dynamic allocation pool 44 being operated, (3) reconfiguration of the application group based on a change in the I/O characteristic, (4) reconfiguration of the application group based on the requirement index, and (5) change of the volume type of   the dynamic allocation pool 44 involved by real volume depletion, will be explained according to the application scene in storage operation management (¶ 0097); After initial creation of the dynamic allocation pool 44, expansion of the capacity of the virtual volume 45 or increase of the data capacity of the application 321 is considered to cause the necessary capacity of the dynamic allocation pool 44 to gradually increase, with the result that the real volumes 431 addable to the volume types of the dynamic allocation pools 44 are eventually depleted (¶ 0154)], the modifying of the virtual persistent volume comprising selecting, based on different storage profiles for respective different types of storage, a given storage profile of the different storage profiles based on the analysis of the performance metrics [figures 6-13 show different storage profiles of virtual volumes and the associated applications; figures 14-17 show the process of modifying the volumes allocated to the applications; When a pool is determined in the second procedure, there may also be used a technique for determining the type of a volume as an allocation target by taking note of a characteristic of whether an access pattern of the application program on the host is a sequential orientation or a random orientation, as disclosed, for example, in JP-A-2004-13547 (Pub. No. US2003/0229698) (¶ 0007); In the present embodiment, the dynamic allocation pool 44 is operated so as to satisfy the requirements of the application 321 including performance, reliability and security. As a result, the performance of the storage device 4 can be effectively exhibited (¶ 0158)], and provisioning a second underlying storage volume using the given storage profile to include in the virtual persistent volume [figures 6-13 show different storage profiles of virtual volumes and the associated applications; figures 14-17 show the process of modifying the volumes allocated to the applications; In the second procedure, the system administrator performs volume allocation to the business server. A storage administrator determines whether or not which pool volume is allocated to the business server on the basis of information about application performance expected values (IOPS: Input/Output per Second), and information (storage requirements) about the amount of transmission data per unit time, response time, etc.), reliability, cost and so on … (¶ 0006); … More specifically, after the storage setting unit 421 copies data about the virtual volume 45 prior to the reconfiguration of the application groups to the virtual volume 45 created in the step S308 upon the reconfiguration, the storage setting unit 421 provisions the virtual volume 45 created in the step S308 to the application 321 by utilizing the same provisioned format as the virtual volume 45 prior to the reconfiguration, and releases the virtual volume 45 prior to the reconfiguration … (¶ 0135)].
Regarding claim 1, Nojima teaches applications running on a storage environment [as shown in figures 2-4], but does not expressively use the term “container applications” and “container environment.”
However, claim 1 merely recites the terminology “container applications” and “container environment,” and is otherwise totally silent regarding what constitutes a “container application” and what does not constitute a “container application.” Thus, based on the broadest reasonable interpretation principles set forth by MPEP, any applications that read on the limitations recited in claim 1 other than the term “container application” would qualify as a container application.
Further, Sarkar specifically teaches container applications in a container environment [as shown in figure 2, data containers (230), volume containers (235), data container service module (245), volume container service module (250), policies module (255), rule module (240); The present invention generally relates to storage provisioning of complex storage environments, and in particular to storage provisioning using virtual data containers and volume containers as an abstract interface for storage devices from varied vendors … The task of storage provisioning in such a complex storage environment is made more difficult by the many layers of storage virtualization typically used in complex storage environments (¶ 0001-0002)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to have recognize that Nojima’s applications may be reasonably considered as container applications based on broadest interpretation, and that specifically teaches container applications in a container environment, rendering the terms “container applications” and “container environment” obvious and lacking patentable significance.
As to claim 2, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 1, wherein prior to the modification of the virtual persistent volume, the virtual persistent volume is composed of the first underlying storage volume and a third underlying storage volume, wherein a combination of a parameter of a first storage profile for the first underlying storage volume and a parameter of a second storage profile for the third underlying storage volume fulfills a parameter for a storage class of the virtual persistent volume, and wherein the different storage profiles comprise the first and second storage profiles [Nojima – as shown in figure 11, where applications AP1 and AP2 (3322) are associated with different volumes (3321), respectively, and each pair of an application and its associated volume has specific features, including read frequency (3323), write frequency (3324), sequential frequency (3325), and random frequency (3326); figure 13 further shows that applications AP1-AP3 (2321) are classified into different Application Groups (AG1-AG3, 2326) by characteristics listed in 2322-2328; FIG. 16 is a flow chart showing a flow of operations of reconfiguring application groups based on a change in I/O characteristics in the present embodiment. In FIGS. 16 and 17, an application group is denoted by AG as necessary … (¶ 0125-0135)].
As to claim 3, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 1, wherein the performance metrics are storage performance metrics of the containerized application [Nojima – as shown in figure 11, where applications AP1 and AP2 (3322) are associated with different volumes (3321), respectively, and each pair of an application and its associated volume has specific features, including read frequency (3323), write frequency (3324), sequential frequency (3325), and random frequency (3326); figure 13 further shows that applications AP1-AP3 (2321) are classified into different Application Groups (AG1-AG3, 2326) by characteristics listed in 2322-2328; FIG. 16 is a flow chart showing a flow of operations of reconfiguring application groups based on a change in I/O characteristics in the present embodiment. In FIGS. 16 and 17, an application group is denoted by AG as necessary … (¶ 0125-0135)].
As to claim 4, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 1, wherein the performance metrics include first storage performance metrics of the data path related to operations for the virtual persistent volume and second storage performance metrics of the containerized application [Nojima – as shown in figure 11, where applications AP1 and AP2 (3322) are associated with different volumes (3321), respectively, and each pair of an application and its associated volume has specific features, including read frequency (3323), write frequency (3324), sequential frequency (3325), and random frequency (3326); figure 13 further shows that applications AP1-AP3 (2321) are classified into different Application Groups (AG1-AG3, 2326) by characteristics listed in 2322-2328; FIG. 16 is a flow chart showing a flow of operations of reconfiguring application groups based on a change in I/O characteristics in the present embodiment. In FIGS. 16 and 17, an application group is denoted by AG as necessary … (¶ 0125-0135)].
As to claim 5, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 1, wherein the instructions, when executed, cause the processing resource to: whether a storage class of the virtual persistent volume is of a dynamic type, and in response to determining that the storage class of the virtual persistent volume is of the dynamic type, performing the receiving of the values of the performance metrics and the modifying of the virtual persistent volume [Nojima -- A storage management method for allocating a dynamic allocation pool so as to avoid throughput reduction. An operation management server determines the dynamic allocation pool managing allocation of a real volume in a storage device to a virtual volume. The operation management server acquires an I/O characteristic of an application being executed in a business server, records I/O characteristic information indicative of a linkage between the application and the I/O characteristic of the application for the each application in an application management table, creates an application group on the basis of the I/O characteristics of the application management table for the each application, and links the created application group to the dynamic allocation pool (abstract); … It is common practice in the virtual volume mechanism that, when the virtual volume is dynamically allocated, a group of real volumes to be actually allocated are previously stored generally in a dynamic allocation storage pool (which will be referred to as the dynamic allocation pool, hereinafter) (¶ 0003); As an example of a method of determining the volume type, it is considered to allocate RAID1 to the dynamic allocation pool 44 of the application group oriented to write (that is, having low read ratios) and to allocate RAID5 to the dynamic allocation pool 44 of the application group oriented to read (that is, having high read ratios) … (¶ 0110-0112)].
As to claim 6, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 1, wherein the selecting of the given storage profile based on the analysis of the performance metrics includes determining that the given storage profile is better suited than another storage profile of the different storage profiles for how the containerized application is using the virtual persistent volume [Nojima – as shown in figure 11, where applications AP1 and AP2 (3322) are associated with different volumes (3321), respectively, and each pair of an application and its associated volume has specific features, including read frequency (3323), write frequency (3324), sequential frequency (3325), and random frequency (3326); figure 13 further shows that applications AP1-AP3 (2321) are classified into different Application Groups (AG1-AG3, 2326) by characteristics listed in 2322-2328; FIG. 16 is a flow chart showing a flow of operations of reconfiguring application groups based on a change in I/O characteristics in the present embodiment. In FIGS. 16 and 17, an application group is denoted by AG as necessary … (¶ 0125-0135)].
As to claim 7, Nojima in view of Sarkar teaches The non-transitory machine readable medium of claim 3, wherein the storage performance metrics include input/output per second and latency [Nojima – In the second procedure, the system administrator performs volume allocation to the business server. A storage administrator determines whether or not which pool volume is allocated to the business server on the basis of information about application performance expected values (IOPS: Input/Output per Second), and information (storage requirements) about the amount of transmission data per unit time, response time, etc.), reliability, cost and so on … (¶ 0006)].
As to claim 8, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 9, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 10, Nojima in view of Sarkar teaches The method of claim 8, wherein the values of the performance metrics indicate that input/output operations directed to the virtual persistent volume comprise more read operations than write operations, and wherein the selecting of the given storage profile comprises selecting a storage profile that is more favorable for read operations than write operations [Nojima – as shown in figure 5 where applications are read-oriented or write-oriented; as shown in figure 11, where applications AP1 and AP2 (3322) are associated with different volumes (3321), respectively, and each pair of an application and its associated volume has specific features, including read frequency (3323), write frequency (3324)].
As to claim 11, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 12, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 13, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 14, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 17, Nojima in view of Sarkar teaches The system of claim 15, wherein the different types of storage comprise a local storage, a remote storage, and a virtualized storage [Nojima – as shown in figures 1-4; Sarkar -- FIG. 3 is a diagram illustrating an exemplary model generated by the storage provisioning system of FIGS. 1 and 2 for a local file system in which the local file system obtains storage from a storage device (¶ 0013); FIG. 6 is a diagram illustrating an exemplary model generated by the storage provisioning system of FIGS. 1 and 2 for an in-band virtualization system, such as Storage Volume Controller (SVC) (¶ 0016); Network adapters may also be coupled to the system to enable the data processing system to become coupled to other data processing systems or remote printers or storage devices through intervening private or public networks. Modems, cable modems, and Ethernet cards are just a few of the currently available types of network adapters (¶ 0028)].
As to claim 18, it recites substantially the same limitations as in claim 2, and is rejected for the same reasons set forth in the analysis of claim 2. Refer to “As to claim 2” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to “As to claim 10” presented earlier in this Office Action for details.

					Conclusion
6.	Claims 1-20 are rejected as explained above. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
August 28, 2022